UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the Transition Period from to Commission file number: 333-135783 WATERPURE INTERNATIONAL, INC. (Exact name of small business issuer as specified on its charter) Florida 20-3217152 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1600 Lower State Road Doylestown, PA 18901 (Address of principal executive offices) (215) 491-1075 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] State the number of shares outstanding of each of the registrant's classes of common equity, as of the latest practicable date: 24,843,500 shares issued and outstanding as of February 11, 2008. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] -1- Index PARTI.FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Balance Sheets as of December 31, 2007(unaudited) and June 30, 2007(audited) 3 Statements of Operations for the three month and six month periods ended December 31, 2007 and 2006, and cumulative from July 22, 2005 (inception) through December 31, 2007 (unaudited) 4 Statement of Changes in Stockholders' Equity for the period from July 22, 2005(inception) through December 31, 2007 (unaudited) 5 Statements of Cash Flows for the six month period ended December 31, 2007, and 2006 and cumulative from July 22, 2005 (inception) through December 31, 2007 (unaudited) 6 Notes to Financial Statements (unaudited) 7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Overview 14 Results of operations 15 Liquidity and capital resources 15 ITEM 3. CONTROLS AND PROCEDURES 16 PART II - OTHER INFORMATION 17 Item 1. Legal proceedings 17 Item 2. Unregistered sales of equity securities and use of proceeds 17 Item 3. Defaults upon senior securities 17 Item 4. Submission of matters to a vote of security holders 17 Item 5. Other information. 17 Item 6. Exhibits 17 -2- WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS December 31, June 30, 2007 2007 (Unaudited) (Audited) ASSETS Cash $ 29,554 $ 10,918 Accounts receivable - net of allowance ( $6,041 at December 31, 2007 and $-0- at June 30, 2007) - 6,904 Other receivables - 7,000 Inventories 110,796 63,642 Other 7,065 7,035 Total current assets 147,415 95,499 Trademark 325 325 Security deposit 200 200 Intangible asset - license 1,089,467 - Total assets $ 1,237,407 $ 96,024 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) CURRENT LIABILITIES Accounts payable and accrued expenses $ 300,034 $ 36,623 Notes payable 30,000 50,000 Due to officers 79,271 13,373 Due to stockholders 183,383 74,350 Total current liabilities 592,688 174,346 Accrued royalties payable 464,864 - Convertible debt 50,000 50,000 STOCKHOLDERS' EQUITY (DEFICIENCY) Common stock, par value $.0001 per share; 100,000,000 authorized 2,328 2,127 Common stock to be issued 382,000 - Additional paid in capital 1,361,442 1,047,143 Deficit accumulated during the development stage (1,615,915 ) (1,177,592 ) Total stockholders' equity (deficiency) 129,855 (128,322 ) Total liabilities and stockholders' equity (deficiency) $ 1,237,407 $ 96,024 The accompanying notes are an integral part of these financial statements. -3- WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) July 22, 2005 Three months Three months Six months Six months (inception) ended ended ended ended through December 31, December 31, December 31, December 31, December 31, 2007 2006 2007 2006 2007 REVENUES $ 4,168 $ - $ 21,347 $ - $ 27,626 COST OF GOODS SOLD 4,825 - 19,481 - 22,892 Gross profit $ (657 ) $ - $ 1,866 $ - $ 4,734 EXPENSES General and administrative expenses 200,661 36,461 428,347 57,987 1,588,742 LOSS FROM OPERATIONS (201,318 ) (36,461 ) (426,481 ) (57,987 ) (1,584,008 ) Interest expense 3,445 - 6,445 - 26,510 Amortization expense 5,397 - 5,397 - 5,397 Loss before provision for income taxes (210,160 ) (36,461 ) (438,323 ) (57,987 ) (1,615,915 ) Provision for income taxes - Net loss $ (210,160 ) $ (36,461 ) $ (438,323 ) $ (57,987 ) $ (1,615,915 ) Net loss per share basic and diluted $ (0.01 ) $ (0.00 ) $ (0.02 ) $ (0.00 ) $ (0.08 ) Weighted average per common share 22,412,125 20,611,750 21,897,508 20,611,750 20,368,083 The accompanying notes are an integral part of these financial statements. -4- WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM JULY 22, 2005(INCEPTION) THROUGH DECEMBER 31, 2007 Common stock to be issued Common stock issued and outstanding Additonal paid in capital Deficit Accumulated During the Development Stage Total Stockholders' Equity Shares Amount Shares Amount Balance July 22, 2005 (inception) - $ - - $ - $ - $ - $ - Common stock to be issued in connection with Incorporation (July 22, 2005) 4,000,000 10,000 - 10,000 Common stock to be issued as compensation - consulting services 16,150,000 40,375 - 40,375 Common stock issued - private placement, net of issuance costs of $58,255 461,750 126,445 - 126,445 Net loss - (64,361 ) (64,361 ) Balance June 30, 2006 20,611,750 176,820 - - - (64,361 ) 112,459 Issuance of shares (unaudited) (20,611,750 ) (176,820 ) 20,611,750 2,061 174,759 - - Beneficial conversion of loan discount - 18,750 - 18,750 Common stock issued as compensation - consulting services - - 660,000 66 622,334 - 622,400 Issuance of options for services rendered 231,300 231,300 Net loss - (1,113,231 ) (1,113,231 ) Balance June 30, 2007 - - 21,271,750 2,127 1,047,143 (1,177,592 ) (128,322 ) Common stock to be issued (unaudited) 2,020,000 382,000 - 382,000 Issuance of shares (unaudited) - - 1,125,000 113 149,887 - 150,000 Common stock issued as compensation - consulting services (unaudited) - - 771,750 76 164,111 - 164,187 Exercise of options (unaudited) 125,000 12 301 313 Net loss (unaudited) - (438,323 ) (438,323 ) Balance December 31, 2007 2,020,000 $ 382,000 23,293,500 $ 2,328 $ 1,361,442 $ (1,615,915 ) $ 129,855 The accompanying notes are an integral part of these financial statements. -5- WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (UNAUDITED) July 22, 2005 Six months Six months (inception) ended ended through December 31, December 31, December 31, 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (438,323 ) $ (57,987 ) $ (1,615,915 ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization ofintangible asset - license 5,397 5,397 Common stock issued - for services 164,187 - 826,962 Issuance of stock options - employee - - 231,300 Amortization of beneficial conversion discount - - 18,750 Changes in operating assets and liabilities (Increase)/Decrease in: Accounts receivable 6,904 - - Other receivables 7,000 - - Inventories (47,154 ) - (110,796 ) Other (30 ) (2,320 ) (7,065 ) Security deposits - - (200 ) Increase/(Decrease) in: Accounts payable and accrued expenses 13,411 10,872 50,034 Net cash used in operating activities (288,608 ) (49,435 ) (601,533 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of license (50,000 ) - (50,000 ) Trademark - (325 ) (325 ) Net cash used in investing activities (50,000 ) (325 ) (50,325 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from sale of stock and exercise of stock options 202,313 - 338,758 Proceeds from notes payable - - 50,000 Repayment of notes payable (20,000 ) - (20,000 ) Advances from officers 65,898 - 79,271 Advances from stockholders 109,033 - 183,383 Proceeds from convertible debt - - 50,000 Net cash provided by financing activities 357,244 - 681,412 NET INCREASE/(DECREASE) IN CASH 18,636 (49,760 ) 29,554 CASH, beginning of period 10,918 53,515 - CASH, end of period $ 29,554 $ 3,755 $ 29,554 Supplemental disclosures of cash flow information: 1 The Company is to issue 1,500,000 shares valued at $330,000 for the license acquisition as described in Note 3 2 The Company recorded a liability of $250,000 for amounts owed for the license acquisition as described in Note 3 3 The Company recorded accrued royalties of $464,864, which represents the present value of the guaranteed minimum payments for the license acquisition as described in Note 3 and Note 13 The accompanying notes are an integral part of these financial statements. -6- WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of Americaand the rules and regulations of the Securities and Exchange Commission (the “SEC”) for interim financial reporting. Certain information and footnote disclosures normally included in the Company’s annual financial statements have been condensed or omitted. In the Company’s opinion, the unaudited interim financial statements and accompanying notes reflect all adjustments, consisting of normal and recurring adjustments that are necessary for a fair presentation of its financial position and operating results for the interim periods ended December 31, 2007 and 2006 and cumulative from inception (July 22, 2005) to December 31, 2007. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the entire fiscal year. This Form 10-QSB should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Form 10-KSB as of June 30, 2007 and filed September 28, 2007 and for the period commencing from inception (July 22, 2005) through June 30, 2007. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES NATURE OF OPERATIONS WaterPure International, Inc. (a development stage company) (the “Company”) was incorporated in the state of Florida on July 22, 2005, for the purpose of marketing selected private label products and services to the small office and/or home office as well as the consumer markets. The Company intends to market and eventually to manufacture the licensed Atmospheric Water Generators from Everest Water Ltd, the devices that harvest pure drinking water from ambient air. These machines are engineered to produce drinking water virtually free of any material, bacterial, organic or other contaminants. The Company also intends to market Mineral Additives that will permit addition of organic minerals; flavors and other desired additives to water produce by the machine. The Products will bear our own exclusive WaterPure branding. DEVELOPMENT STAGE COMPANY The Company is considered a development stage company as defined by Statement of Financial Accounting Standards (SFAS) No. 7, as it has no principal operations and minimal revenue. Operations from the Company’s inception through December 31, 2007 were devoted primarily to strategic planning, raising capital and developing revenue-generating opportunities. USE OF ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. CASH AND CASH EQUIVALENTS The Company considers financial instruments with a maturity date of three months or less from the date of purchase to be cash equivalents. The Company had no cash equivalents at December 31, 2007 and June 30, 2007. -7- WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (continued) ACCOUNTS RECIEVABLE The Company makes judgments about the collectbility of accounts receivable to be able to present them at their net realizable value on the balance sheet.
